EXHIBIT 19
                                                                   Page 1

1
2    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
3    ----------------------------- X
     NATIONAL ASSOCIATION FOR
4    THE ADVANCEMENT OF
     COLORED PEOPLE,
5    SPRING VALLEY BRANCH, et al.,
6                    Plaintiffs,
7              vs.                                  No.
                                            7:17-cv-08943
8
     EAST RAMAPO CENTRAL
9    SCHOOL DISTRICT, et al.,
10                      Defendants.
     ----------------------------- X
11
12                                 February 7, 2018
13                                 12:05 p.m.
14
15
16             Deposition of CHEVON DOS REIS,
17   held at the offices of Morgan, Lewis &
18   Bockius LLP, 101 Park Avenue, New York,
19   New York, pursuant to Notice, before
20   Theresa Tramondo, AOS, CLR, a Notary
21   Public of the State of New York.
22
23   Reported by:
24   THERESA TRAMONDO, AOS, CLR
25   JOB NO. PA2808168A

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                    Page 5

1
2    BY THE COURT REPORTER:
3           Q.       Please state your full name for
4    the record.
5           A.       Chevon Dos Reis, C-H-E-V-O-N,
6    D-O-S, R-E-I-S.
7           Q.       What is your address?
8           A.       Home, 64 South Main Street,
9    Apartment 2D, Spring Valley, New York, New
10   York   10977.
11   C H E V O N         D O S         R E I S, called as a
12   witness, having been duly sworn by a
13   Notary Public, was examined and testified
14   as follows:
15   EXAMINATION BY
16   MR. LEVINE:
17          Q.       We are on the record.                    Good
18   afternoon, Ms. Dos Reis.                 My name is Randall
19   Levine.     I'm an attorney for the East Ramapo
20   Central School District.
21                   Could you state your full name
22   for the record, please?
23          A.       Chevon Dos Reis.
24          Q.       What is your address?
25          A.       64 South Main Street, Apartment

                              Veritext Legal Solutions
            215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                    Page 95

1                                 Dos Reis
2    private school community, right?
3             A.       From what I understand.
4             Q.       Mr. Germain is a Black man too,
5    right?
6             A.       Um-hum, yes.
7             Q.       When he was elected, he was
8    elected with support from the private school
9    community, wasn't he?
10            A.       That's what he told me.
11            Q.       Do you recognize the name
12   MaraLuz Corado?
13            A.       No.
14            Q.       Do you recall a Latino woman
15   ever being elected to the school board?
16            A.       A Latina woman?
17            Q.       Um-hum.
18            A.       No, not that I recall.
19            Q.       Do you think that you lost the
20   election in 2017 because of your race?
21            A.       Not because of my race, no.
22            Q.       Why do you think you lost?
23                     MR. PEARCE:            Objection.
24            A.       I don't know.
25            Q.       Do you think that private school

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                Page 145

1
2    ------------- I N D E X --------------
3    WITNESS         EXAMINATION BY                          PAGE
4    C. DOS REIS       MR. LEVINE                            5/126
5                      MS. MATTHEWS                             113
6    -------- INFORMATION REQUESTS ---------
7    DIRECTIONS:       134, 135, 135
8    RULINGS:    (NONE)
9    TO BE FURNISHED:           (NONE)
10   REQUESTS:     (NONE)
11   MOTIONS:    (NONE)
12   CONFIDENTIAL:        (NONE)
13   -------------- EXHIBITS ---------------
14   DOS REIS                                            FOR ID.
15
16    Dos Reis Exhibit 1, document,                               11
17    declaration of Chevon Dos Reis
18      (EXHIBITS RETAINED BY REPORTER.)
19
20
21
22
23
24
25

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
